Order issued September 8, 2016




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-16-00410-CV

                   IN THE INTEREST OF Y.D., ET AL, CHILDREN

                    On Appeal from the 305th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 14-01249

                                        ORDER
                       Before Justices Lang-Miers, Evans, and Brown

      Based on the Court’s opinion of this date, we DENY the July 17, 2016 motion of Frank

Adler for leave to withdraw as Katharick Mamie Esparza’s appointed counsel on appeal. We

DIRECT the Clerk of the Court to send a copy of this order to Katharick Mamie Esparza, 1625

Magnolia Avenue, Shreveport, Louisiana, 77101.



                                                   _/David W. Evans/___
                                                   DAVID EVANS
                                                   JUSTICE